     Case 1:18-cv-00988-DAD-HBK Document 47 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TOMMY MACKEY,                                       Case No. 1:18-cv-00988-DAD-HBK (PC)
12
                                            Plaintiff, ORDER  GRANTING  MOTION   TO
13                                                     VACATE AND MODIFY SCHEDULING
                      v.                               ORDER
14
                                                         ORDER    GRANTING   UNOPPOSED
15   RODRIGUEZ, et al.,                                  MOTION FOR ENLARGEMENT OF TIME
16                                      Defendants. Doc. Nos. 44, 45
17                                                       DISCOVERY: March 16, 2021
18                                                       DISPOSITIVE MOTIONS: April 16, 2021
19
20         Pending before the Court are the following motions: Defendants’ motion to vacate and
21
     modify the discovery and scheduling deadlines filed December 1, 2020 (Doc. No. 44); and,
22
     Plaintiff’s motion for an enlargement of time to extend discovery by 90 days filed December 11,
23
     2020 (Doc. 45), to which Defendants filed a Statement of Non-Opposition on January 4, 2021
24

25   (Doc. No. 46).

26         Due to the covid-19 pandemic placing a greater need on videoconference equipment for court

27   hearings and depositions, Defendants state they have not been able to depose Plaintiff, who remains
28
                                                     1
     Case 1:18-cv-00988-DAD-HBK Document 47 Filed 02/02/21 Page 2 of 3


 1   incarcerated at the California Department of Corrections and Rehabilitation. Doc. No. 44 at 1-2.
 2   Plaintiff also seeks an enlargement of time to conduct discovery, requesting 90 days, due to lack of
 3
     access to the law library and quarantine caused by the covid-19 pandemic. Doc. No. 45 at 1.
 4
     Defendants do not object to extending the discovery deadline until 90 days from the last prior
 5
     discovery deadline, or in other words March 16, 2021. Doc. No. 46 at 2. Defendants do object to
 6

 7   extending the discovery deadline any further past March 16, 2021, noting the motion does not set

 8   forth any factors to show Plaintiff has been acting diligently, e.g. providing no justification for why

 9   Plaintiff needs access to the law library, what measures he took to obtain access to the law library,
10
     or why the allotted time has been insufficient. Id. at 2-3.
11
           Fed. R. Civ. P. 6(b) provides for extending deadlines for good cause shown, if the request to
12
     extend time is made before the original time, or its extension expires; or, on a motion made after
13
     the time has expired, if the party failed to act because of excusable neglect. Additionally, Fed. R.
14

15   Civ. P. 16(b)(4) permits a court to modify a scheduling order for good cause shown and with the

16   judge’s consent.
17         Here, the Court finds good cause to extend these deadlines, particularly an unopposed motion.
18
     However, the Court will not continue to grant endless motions for enlargements of time due solely
19
     to the covid-19 pandemic. The Court vacates its current discovery and dispositive motions
20
     deadlines set forth in its November 21, 2019 Order (Doc. No. 28), amended by its September 16,
21

22   2020 Order (Doc. No. 42). Discovery is extended to March 16, 2021. Dispositive motions shall

23   be filed on or before April 16, 2021.

24         Accordingly, it is ORDERED:
25         1.   Defendants’ motion to vacate and modify the scheduling order (Doc. No. 44) is
26
     GRANTED as set forth herein.
27

28
                                                       2
     Case 1:18-cv-00988-DAD-HBK Document 47 Filed 02/02/21 Page 3 of 3


 1        2. Plaintiff’s unopposed motion for an enlargement of time for discovery (Doc. No. 45) is
 2   GRANTED as set forth herein.
 3
          3. The amended deadlines are as follows: DISCOVERY: March 16, 2021; DISPOSITIVE
 4
     MOTIONS: April 16, 2021.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:   February 2, 2021
                                                      HELENA M. BARCH-KUCHTA
 9                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  3
